DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to Applicant’s amendment filed on September 15, 2021.
Claim 7 is canceled.
Claim 21 is added
Claims 1 and 17 are amended.
Claims 1-6 and 8-21 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 9 and 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuyama et al. (US Patent No. 6,644,504 B2, herein, Yuyama).
Regarding claim 1, Yuyama discloses the system (Fig. 1) for dispensing and packaging drug portions, comprising: 
a plurality of dosing stations (36 – Fig. 4) configured to dispense a dosed quantity of solid drug portions (“tablet” – Col. 3, ln 32); 
a plurality of moveable guiding ducts (29, 30b, 31, 46 – Figs. 4 and 6A) coupled to a first conveyor (27), wherein each guiding duct comprises first and second inlet openings (30b) configured to align with first and second fall guides (46) of first and second dosing stations when moveably positioned adjacent the first and second dosing stations (Col. 5, ln 47-Col. 6, ln 14); 
a plurality of moveable collecting containers (11 – Fig. 11) coupled to a second conveyor (76) (Col. 7, lns 56-58), wherein a first collecting container (11) is configured to receive the dosed quantity of solid drug portions through respective passage openings of one or more guiding ducts (Col. 8, lns 49-54 and Col. 10, ln 65-Col. 11, ln 28); and 
a packaging station (6) configured to receive the dosed quantity of solid drug portions from the first collecting container and to package the dosed quantity of solid drug portions (Col. 11, lns 38-50),
up to three can be held in 76 of Fig. 11) coupled to the second conveyor is greater than the total number of guiding ducts (“two…conveyor vessels 46” – Col. 6, lns 15-17) coupled to the first conveyor (Fig. 1).
Yuyama does not expressly disclose that the length of the second conveyor is greater than the length of the first conveyor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as disclosed by Yuyama so that the length of the second conveyor is greater than the length of the first conveyor, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952). Increasing the length of the second conveyor relative to the first conveyor would allow a larger variety of collecting containers of different dimensions to be filled with the same type of drug portions.  

Regarding claim 2, Yuyama discloses the system as recited above, wherein the plurality of dosing stations are arranged in a plurality of parallel columns in a vertical plane, each column comprising at least two vertically arranged dosing stations (Fig. 4), wherein each guiding duct consists of a vertical fall tube (34 – Fig. 6A).

Regarding claim 3, Yuyama discloses the system as recited above, wherein a width of a fall tube in a transport direction substantially corresponds to the width of a dosing station (Fig. 4).  
Regarding claim 4, Yuyama discloses the system as recited above, wherein the system comprises drive means (“means of drive unit”) for driving the first and second conveyors with a same transport speed (Col. 7, lns 56-58).  

Regarding claim 6, Yuyama discloses the system as recited above, wherein a width of a collecting container in a transport direction substantially corresponds to a width of a guiding duct in a transport direction (Fig. 14).  

Regarding claim 9, Yuyama discloses the system as recited above, wherein each collecting container is detachably coupled to the second conveyor (Fig. 11).  

Regarding claim 16, Yuyama discloses the system as recited above, further comprising a control unit (5 – Figs. 1 and 17) for controlling the packaging station, the plurality of dosing stations, and the first and second conveyors, wherein the control unit is adapted to determine, based on a desired dosed quantity of drug portions for packaging, a dosed quantity of drug portions to be successively dispensed through time by a plurality of dosing stations via the plurality of guiding ducts to the plurality of collecting containers (Col. 9, lns 30-41).

Regarding claim 17, Yuyama discloses a method for dosing solid drug portions, comprising: 
determining a quantity of solid drug portions (“tablet” – Col. 3, ln 32) to be dispensed by a plurality of dosing stations (36 – Fig. 4) to a selected collecting container (11) (Col. 10, lns 43-56); 
29, 30b, 31, 46 – Figs. 4 and 6A) coupled to a first conveyor (27) so that at least two inlet openings (30b) in any one of the plurality of guiding ducts are simultaneously aligned with two of the plurality of dosing stations (Col. 10, lns 56-64, Fig. 4); 
dispensing a portion of the quantity of solid drug portions from at least one of the two dosing stations (Col. 10, lns 61-64); 
guiding, via the aligned guiding duct, the dispensed portion of the quantity of solid drug portions to the selected collecting container (11 – Fig. 11) (Col. 11, lns 1-37); 
repeating the moving, dispensing and guiding steps until the quantity of solid drug portions are received by the selected collecting container (Col. 11, lns 1-37); 
moving the selected collecting container via a second conveyor (76) to a discharge and packaging station (77); and 
delivering the quantity of solid drug portions from the selected collecting container into the discharge and packaging station (Col. 11, lns 39-50).
wherein the total number of collecting containers (up to three can be held in 76 of Fig. 11) coupled to the second conveyor is greater than the total number of guiding ducts (“two…conveyor vessels 46” – Col. 6, lns 15-17) coupled to the first conveyor (Fig. 1).
Yuyama does not expressly disclose that the length of the second conveyor is greater than the length of the first conveyor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as disclosed by Yuyama so that the length of the second conveyor is greater than the length of the first conveyor, since it has been 

Regarding claim 18, Yuyama discloses the method as recited above, further comprising packaging the quantity of solid drug portions into an individual package (11 – Fig. 11).

Regarding claim 19, Yuyama discloses the method as recited above, further comprising: receiving a plurality of quantities of solid drug portions to be dispensed; and linking each individual quantity of solid drug portions to be dispensed to a separate selected collecting container (Col. 5, ln 6-Col. 6, ln 29).

Regarding claim 20, Yuyama discloses the method as recited above, further comprising discarding the portion of the quantity of solid drug portions collected by the selected collecting container when a sensor detects that insufficient drug portions have been delivered to the selected collecting container (Col. 11, lns 21-37).

Regarding claim 21, Yuyama discloses the method as recited above, further comprising: a support structure (46a) having a stationary guide (Fig. 15a), wherein a mating mounting element of each guiding duct (46c) is coupled to a mounting element 48a) of the first conveyor (27, 48) and a central guide element (49) of each guiding duct is configured to engage with the stationary guide (Col. 6, lns 15-30).

Claims 5 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuyama et al. (US Patent No. 6,644,504 B2, herein, Yuyama) in view of Momich (US Pub. No. 2006/0070352 A1).
Regarding claim 5, Yuyama discloses the system as recited above.
Yuyama does not expressly disclose that the first and second conveyors are coupled mechanically to each other.  
Momich teaches that the first and second conveyors (15, 30 – Figs. 2 and 3) are coupled mechanically to each other (“synchronization may either be mechanical” –Para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Yuyama so that the first and second conveyors are coupled mechanically to each other as taught by Momich in order to further increase the efficiency and speed of the system.

Regarding claim 12, Yuyama teaches the system as recited above.
Yuyama does not expressly disclose at least one special dosing station for dispensing a less frequently applied drug portion, the special dosing station disposed relative to the second conveyor such that drug portions delivered by the special dosing 
Momich teaches at least one special dosing station (See Momich, Fig. 1 below) for dispensing less frequently applied drug portions, the special dosing station being disposed relative to the second conveyor such that drug portions delivered by the special dosing station are received directly in a collecting container positioned at the special dosing station (Momich, Para [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Yuyama with at least one special dosing station for dispensing a less frequently applied drug portion, the special dosing station disposed relative to the second conveyor such that drug portions delivered by the special dosing station are received directly in a collecting container positioned at the special dosing station as taught by Momich in order to further increase the efficiency and speed of the system.
Examiner interprets the special dosing station in Momich, Fig. 1 to be able to dispense less frequently applied drug portions since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The rate at which it dispenses product can be controlled by the operator.

    PNG
    media_image1.png
    346
    713
    media_image1.png
    Greyscale

Momich, Figure 1


Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuyama et al. (US Patent No. 6,644,504 B2, herein, Yuyama).
Regarding claim 8, Yuyama discloses the system as recited above.
Yuyama does not expressly disclose that each guiding duct is detachably coupled to the first conveyor.  
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system disclosed by Yuyama so that each guiding duct is detachably coupled to the first conveyor, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 10-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuyama et al. (US Patent No. 6,644,504 B2, herein, Yuyama) in view of Cicognani (US Pub. No. 2005/0217208 A1).
Regarding claim 10, Yuyama discloses the system as recited above.
Yuyama does not expressly disclose that an underside of a selected collecting container comprises a controllable closing element to enable removal of a collected drug portions from the collecting container.  
Cicognani teaches that selected collecting container (91 – Figs. 1 and 3A) comprises a controllable closing element (93) to enable removal of a collected drug portions (1) from the selected collecting container (Para [0088]-[0090]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the collecting container as disclosed by Yuyama so that it comprises a controllable closing element to enable removal of a collected drug portions from the selected collecting container as taught by Cicognani in order to allow the user to be further selective with the amount of product to be packaged in each container.

Regarding claim 11, Yuyama in view of Cicognani teaches the system as recited above wherein the controllable closing element is mechanically displaceable by the packaging station (Cicognani, E) (Cicognani, Para [0090]).  
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the collecting container as disclosed by Yuyama so that the controllable closing element is mechanically displaceable by the discharge and packaging station as taught by Cicognani in order to allow the user to be further selective with the amount of product to be packaged in each container.

Regarding claim 13, Yuyama discloses the system as recited above.
Yuyama does not expressly disclose that each dosing station comprises a supply container and a dosing device, wherein the dosing device is movable relative to the supply container between a loading state, in which a receiving space of the dosing device couples with a delivery opening of the supply container, and an unloading state in which the dosing device covers the delivery opening and is adapted to deliver a single solid drug portion to a guiding duct positioned at an outlet of the dosing station.  
Cicognani teaches that each dosing station comprises a supply container (3) and a dosing device (3a, 3b, 5, 6), wherein the dosing device is movable relative to the supply container between a loading state (at positon IV in Fig. 3A), in which a receiving space (66) of the dosing device couples (via 5) with a delivery opening of the supply container, and an unloading state (at position V in Fig. 3A) in which the dosing device covers the delivery opening and is adapted to deliver a single solid drug portion to a guiding duct (91) positioned at an outlet of the dosing station (Para [0064]-[0066], Figs. 1-2).  
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Yuyama so that it comprises a supply container and a dosing device as taught by Cicognani in order to allow the user to be further selective with the amount of product to be packaged in each container.

Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuyama et al. (US Patent No. 6,644,504 B2, herein, Yuyama) in view of Cicognani (US Pub. No. 2005/0217208 A1) and further in view of Knoth (US Patent No. 7,225,597). 
Regarding claim 14, Yuyama in view of Cicognani teaches the system as recited above.
Yuyama in view of Cicognani does not expressly disclose that each dosing station comprises an electric motor configured to move relative to the supply container, and a measuring element for measuring a resistance produced by the electric motor.  
Knoth teaches that a dosing station (50, 56 – Fig. 3) comprises an electric motor (64), configured to move relative to the supply container (51), and a measuring element (“counter” – Col. 9, ln 6) for measuring a resistance produced by the electric motor.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Yuyama and Cicognani with a motor and measuring element as taught by Knoth so that the operator can further control the exact number of solid drug portions being dispensed.

Regarding claim 15, Yuyama in view of Cicognani and Knoth teaches the system as recited above, wherein each dosing station comprises a station control (Knoth, 730 – Fig. 7) for dispensing a dosed quantity of solid drug portions on demand (Knoth, Col. 7, ln 49-Col. 8, ln 5), wherein the station control is adapted to reverse the Knoth, Col. 9, lns 7-12, Fig. 9).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the system as disclosed by Yuyama and Cicognani so that each dosing station comprises a station control for dispensing a dosed quantity of solid drug portions on demand, wherein the station control is adapted to reverse the electric motor when a resistance produced by the electric motor exceeds a predefined value as taught by Knoth so that the operator can further control the exact number of solid drug portions being dispensed.

Response to Arguments
Applicant’s arguments, see Pages 6-9, filed September 15, 2021, with respect to the rejection(s) of claim(s) 1-6 and 8-20 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference.
Examiner maintains the rejection as recited above. Increasing the length of the second conveyor relative to the first conveyor would allow a larger variety of collecting containers of different dimensions to be filled with the same type of drug portions. Furthermore, Applicant does not disclose that the lengths of the first and second conveyor are critical to the subject matter of the invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 17, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731